DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0210154 to Feng et al.; in view of US 2018/0190233 to Jang

Claim Rejections - 35 USC § 102

As per claim 1, Feng et al. teach a display panel, comprising: 
m GOA units arranged in a column direction (Fig. 7, A1-A4), wherein each of the GOA units comprises a pull-up module (Fig. 6, 500), and the pull-up module comprises a clock input transistor (Fig. 6, M22) connected to a clock signal; 
n clock signal lines extending in the column direction and arranged in parallel (Fig. 7); and 
m clock signal connection lines (Fig. 7, CLKD lines) extending in a row direction and arranged in parallel, wherein the m clock signal connection lines correspond one-by-one with the m GOA units, and are configured to connect the clock input transistor of the pull-up module of the GOA unit to the corresponding clock signal line; 
wherein the n clock signal lines comprise an n1st clock signal line (Fig. 7, CLKD_2) and an n2nd clock signal line (Fig. 7, CLKD_1), the n2nd clock signal line is formed on a side of the n1st clock signal line away from the GOA unit, and a voltage drop value of the clock input transistor of the pull-up module of a m1st GOA unit connected to the n1st clock signal line is greater than a voltage drop value of the clock input transistor of the pull-up module of a m2nd GOA unit connected to the n2nd clock signal line (Fig. 7, the (inherent) voltage drop at the drain/source of M22 will be construed as the claimed voltage drop value, assuming similar materials and clock-line thickness/width, said value will be higher for a longer clock line path, such as that of a further GOA unit A5, as compared with unit A1).
Feng does not teach wherein clock signal lines and/or connection lines have similar dimensions and/or materials.
Jang teaches wherein clock signal lines and/or connection lines have similar dimensions and/or materials (paragraphs 41-42, it is implicitly stated that the same type of lines may have the same materials and/or dimensions).
It would have been obvious to one of ordinary skill in the art, to modify the device of Feng et al., so that clock signal lines and/or connection lines have similar dimensions and/or materials, such as taught by Jang, for the purpose of simplifying manufacturability.

As per claim 6, Feng and Jang et al. teach the display panel as claimed in claim 1, wherein an nth level GOA unit of the M GOA units comprises: 
the pull-up control module (Feng, Fig. 6, M19/M29 and 710) connected to a first node (Feng, Fig. 6, Q node), and configured to raise an electrical potential of the first node during a display period (Feng, Fig. 8, Q1 during t1-t7); 
a logical addressing module (Feng, Fig. 6, 200/310, C2 and C3) comprising a second node (Feng, Fig. 6, H node), wherein the logical addressing module is connected to the first node, configured to raise an electrical potential of the second node twice during the display period (Feng, Fig. 8, H<1>, between t1-t6), and configured to raise the electrical potential of the first node through the second node during a blank period (Feng, Fig. 6-8, paragraph 128, Q1 rises during t7-t11); 
the pull-up module (Feng, Fig. 6, 500) connected to the first node, and configured to raise electrical potentials of an nth level transmission signal (Feng, Fig. 6, CR), a first output signal (Feng, Fig. 6, OUT1), and a second output signal (Feng, Fig. 6, OUT2); 
a first pull-down module (Feng, Fig. 6, M19, CLKD) connected to the first node (Feng, Fig. 6, Q node), and configured to pull down the electrical potential of the first node during the blank period (Feng, Fig. 8, paragraph 23, Q1 is pulled down during t7, when CLK_D/CLK_E are low); 
a second pull-down module (Feng, Fig. 6, M4/M9/M9_b/M13/M15, paragraph 111) connected to the first node and a third node (Feng, Fig. 6, QB_A), and configured to pull down electrical potentials of the first node and the third node respectively during the display period (Feng, Fig. 6, signal STU2 pulls down QB_A during display period); 
a third pull-down module (Feng, Fig. 6, QB_A) connected to the third node and the second pull-down module, and configured to pull down the electrical potential of the third node during the blank period (Feng, Fig. 6, QB_A voltage is pulled via M8 when Q node is low during blank period); 
a first pull-down maintenance module (Feng, Fig. 6, M20) comprising the third node, wherein the first pull-down maintenance module is connected to the first node (Feng, Fig. 6, via C2) and the first pull-down module, and configured to maintain the first node at a low electrical potential (Feng, Fig. 6, potential on node Q is at least indirectly dependent on operation of M20); and 
a second pull-down maintenance module (Feng, Fig. 6, M20/M23/M26) connected to the third node and the pull-up module, and configured to maintain the nth level transmission signal, the first output signal, and the second output signal at the low electrical potential (Feng, Fig. 6, potential on terminals CR, OUT1 and OUT2 is at least indirectly dependent on operation of M20/M23/M26).

As per claim 11, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 16, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

Allowable Subject Matter

Claims 2-5, 7-10, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694